Exhibit 10.10

 

 

 

 

 

 

AGREEMENT AND PLAN OF MERGER AND REORGANIZATION

 

among

 

U.S. RARE EARTH MINERALS, INC.

 

BIOXY ACQUISITION CORP.

 

and

 

BIOXYTRAN, INC.

 

SEPTEMBER 17, 2018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 1 

 

 

AGREEMENT AND PLAN OF MERGER AND REORGANIZATION

 

AGREEMENT AND PLAN OF MERGER AND REORGANIZATION (this “Agreement”), dated as of
September 17, 2018, by and among U.S. Rare Earth Minerals, Inc., a Nevada
corporation (the “Parent”), BiOxy Acquisition Corp., a Wyoming corporation
wholly owned by Parent (the “Acquisition Subsidiary”), and BioxyTran, Inc., a
Delaware corporation (the “Company”). The Parent, the Acquisition Subsidiary and
the Company are each a “Party” and referred to collectively herein as the
“Parties.”

 

WHEREAS, the Parent is in default of a 6% Senior Unsubordinated Promissory Note,
Dated May 23, 2013, together with all interest due there on (the “Notes”), and,
contemporaneously with the closing of the transactions contemplated by this
Agreement Parent is entering into an Accord and Satisfaction with the Holder of
the Note (“Settlement Agreement”);

 

WHEREAS, the execution and closing of the transactions contemplated by this
Agreement is a condition precedent to the execution of the Settlement Agreement
by the holder of the Note;

 

WHEREAS, the Board of Directors of the Parent has determined that entering into
the Settlement Agreement is in the best interest of the Parent, its creditors
and stockholders and has approved and adopted the Settlement Agreement and the
transactions contemplated thereby;

 

WHEREAS, the respective Boards of Directors of the Parent, Company and
Acquisition Subsidiary deem it advisable and in the best interests of the
Parent, Company and the Acquisition Subsidiary, respectively, for Acquisition
Subsidiary to merge with and into the Company (the “Merger”) pursuant to this
Agreement, and the applicable provisions of the laws of the States of Nevada and
Delaware; and,

 

WHEREAS, Parent, Acquisition Subsidiary and Company desire that the Merger
qualifies as a “plan of reorganization” under Section 368(a) of the Internal
Revenue Code of 1986, as amended (the “Code”), and not subject the holders of
equity securities of the Company to tax liability under the Code.

 

NOW, THEREFORE, in consideration of the representations, warranties and
covenants herein contained, and for other good and valuable consideration, the
receipt, adequacy and sufficiency of which are hereby acknowledged, the Parties
hereto, intending legally to be bound, agree as follows:

 

ARTICLE I

THE MERGER

 

1.1 The Merger. Upon and subject to the terms and conditions of this Agreement,
the Acquisition Subsidiary shall merge with and into the Company at the
Effective Time (as defined below). From and after the Effective Time, the
separate corporate existence of the Acquisition Subsidiary shall cease and the
Company shall continue as the surviving corporation in the Merger (the
“Surviving Corporation”). The “Effective Time” shall be the time at which the
Articles of Merger (the “Articles of Merger”) and other appropriate or required
documents prepared and executed in accordance with the relevant provisions of
the Delaware Business Corporation Law (the “DGCA”) and the Wyoming Business
Corporations Act (“WBCA) are filed with the Secretaries of State of the states
of Delaware and Wyoming, respectively. The Merger shall have the effects set
forth in the applicable provisions of the WBCA.

 



 2 

 

 

1.2 The Closing. The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place at the offices of the Law Office of R.J. Newman
P.C. in Westchester, New York or, at such other place as agreed to by the
Parties, at 10:00 a.m. local time on September 24, 2018, or, if all of the
conditions to the obligations of the Parties to consummate the transactions
contemplated hereby have not been satisfied or waived by such date, on such
mutually agreeable later date as soon as practicable after the satisfaction or
waiver of all conditions (excluding the delivery of any documents to be
delivered at the Closing by any of the Parties) set forth in Article V hereof
(the “Closing Date”).

 

1.3 Actions at the Closing. At the Closing:

 

(a) the Company shall deliver to the Parent and the Acquisition Subsidiary the
various certificates, instruments and documents referred to in Section 5.2;

 

(b) the Parent and the Acquisition Subsidiary shall deliver to the Company the
various certificates, instruments and documents referred to in Section 5.3;

 

 (c) the Surviving Corporation shall file the Articles of Merger with the
Secretary of State of the State of Nevada;

 

(d) each of the stockholders of record of the Company immediately prior to the
Effective Time (collectively, the “Company Stockholders”) shall, if requested by
the Parent, deliver to the Parent the certificate(s) representing his, her or
its Company Shares (as defined below);

 

(e) the Parent shall deliver certificates for the Parent Common Stock (as
defined below) to each Company Stockholder in accordance with Section 1.5;

 

(f) all approvals required by the Financial Industry Regulatory Association
(FINRA) have been received

 

(g)  the current directors and officers of Parent shall submit letters of
resignation in a form acceptable to the Company and the following persons will
be appointed as directors of the Parent: Dale Conway, David Platt, Alan
Hoberman, Henry Esber and Anders Utter, which resignations and appointments
shall be effective on the 10th day following the filing of the Schedule 14F-1
with the Securities and Exchange Commission (the “SEC”), except in the case of
David Platt whose appointment to the Board of Directors of the Parent shall be
effective immediately upon the Closing; and

 

(h)  David Platt shall be appointed as Chairman and Chief Executive Officer and
Ola Soderquist shall be appointed as Chief Financial Officer of the Parent.

 



 3 

 

 

1.4 Additional Actions. If at any time after the Effective Time the Surviving
Corporation shall consider or be advised that any deeds, bills of sale,
assignments or assurances or any other acts or things are necessary, desirable
or proper (a) to vest, perfect or confirm, of record or otherwise, in the
Surviving Corporation, its right, title or interest in, to or under any of the
rights, privileges, powers, franchises, properties or assets of either the
Company or the Acquisition Subsidiary or (b) otherwise to carry out the purposes
of this Agreement, the Surviving Corporation and its proper officers and
directors or their designees shall be authorized (to the fullest extent allowed
under applicable law) to execute and deliver, in the name and on behalf of
either the Company or the Acquisition Subsidiary, all such deeds, bills of sale,
assignments and assurances and do, in the name and on behalf of the Company or
the Acquisition Subsidiary, all such other acts and things necessary, desirable
or proper to vest, perfect or confirm its right, title or interest in, to or
under any of the rights, privileges, powers, franchises, properties or assets of
the Company or the Acquisition Subsidiary, as applicable, and otherwise to carry
out the purposes of this Agreement.

 

1.5 Conversion of Company Securities. At the Effective Time, by virtue of the
Merger and without any action on the part of any Party or the holder of any of
the following securities:

 

(a) Each share of common stock, par value $.001 per share, of the Company
(“Company Shares”) issued and outstanding immediately prior to the Effective
Time (other than Company Shares owned beneficially by the Parent or the
Acquisition Subsidiary and Dissenting Shares (as defined below)) shall be
converted into and represent the right to receive (subject to the provisions of
Section 1.6) 5.1057958 shares of common stock, par value $0.001 per share, of
the Parent (“Parent Common Stock”). An aggregate of 75,586,937 shares of Parent
Common Stock shall be issued to the security holders of the Company in
connection with the Merger (the “Merger Shares”).

 

(b) Each issued and outstanding share of common stock, par value $0.001 per
share, of the Acquisition Subsidiary shall be converted into one validly issued,
fully paid and nonassessable share of common stock of the Surviving Corporation.

 

1.6 Dissenting Shares.

 

(a) For purposes of this Agreement, “Dissenting Shares” means Company Shares
held as of the Effective Time by a Company Stockholder who has not voted such
Company Shares in favor of the adoption of this Agreement and the Merger and
with respect to which appraisal shall have been duly demanded and perfected in
accordance with Sections 262 of the DGCA and not effectively withdrawn or
forfeited prior to the Effective Time. Dissenting Shares shall not be converted
into or represent the right to receive shares of Parent Common Stock unless such
Company Stockholder’s right to appraisal shall have ceased in accordance with
the DGCA. If such Company Stockholder has so forfeited or withdrawn his, her or
its right to appraisal of Dissenting Shares, then, (i) as of the occurrence of
such event, such holder’s Dissenting Shares shall cease to be Dissenting Shares
and shall be converted into and represent the right to receive the Merger Shares
issuable in respect of such Company Shares pursuant to Section 1.5, and (ii)
promptly following the occurrence of such event, the Parent shall deliver to
such Company Stockholder a certificate representing the Merger Shares to which
such holder is entitled pursuant to Section 1.5.

 



 4 

 

 

(b) The Company shall give the Parent prompt notice of any written demands for
appraisal of any Company Shares, withdrawals of such demands, and any other
instruments that relate to such demands received by the Company. The Company
shall not, except with the prior written consent of the Parent, make any payment
with respect to any demands for appraisal of Company Shares or offer to settle
or settle any such demands.

 

1.7 Certificate of Incorporation and Bylaws.

 

(a) The certificate of incorporation of the Company in effect immediately prior
to the Effective Time shall be the certificate of incorporation of the Surviving
Corporation until duly amended or repealed.

 

(b) The bylaws of the Company in effect immediately prior to the Effective Time
shall be the bylaws of the Surviving Corporation until duly amended or repealed.

 

1.8 No Further Rights. From and after the Effective Time, no Company Shares
shall be deemed to be outstanding, and holders of certificates that immediately
prior to the Effective Time represented Company Shares converted into Merger
Shares pursuant to Section 1.5 (“Certificates”) shall cease to have any rights
with respect thereto, except as provided herein or by law.

 

1.9 Closing of Transfer Books. At the Effective Time, the stock transfer books
of the Company shall be closed and no transfer of Company Shares shall
thereafter be made. If, after the Effective Time, Certificates are presented to
the Parent or the Surviving Corporation, they shall be cancelled and exchanged
for Merger Shares in accordance with Section 1.5, subject to applicable law in
the case of Dissenting Shares.

 

1.10 Exemption from Registration. The Parent and the Company intend that the
shares of Parent Common Stock to be issued pursuant to Section 1.5 hereof in
connection with the Merger, will be issued in a transaction exempt from
registration under the Securities Act of 1933, as amended (“Securities Act”), by
reason of Section 4(a)(2) of the Securities Act, Rule 506 of Regulation D
promulgated by the SEC thereunder and/or Regulation S promulgated by the SEC.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to the Parent that the statements contained
in this Article II are true and correct, except as set forth in the disclosure
schedule provided by the Company to the Parent on the date hereof and accepted
in writing by the Parent (the “Disclosure Schedule”). The Disclosure Schedule
shall be arranged in paragraphs corresponding to the numbered and lettered
paragraphs contained in this Article II. The inclusion of any item on the
Disclosure Schedule shall constitute disclosure for all purposes under this
Agreement and shall not be construed as an indication of the materiality or lack
thereof of such item.

 



 5 

 

 

2.1 Organization, Qualification and Corporate Power. The Company is a
corporation duly organized, validly existing and in corporate and tax good
standing under the laws of the State of Delaware. The Company is duly qualified
to conduct business and is in corporate and tax good standing under the laws of
each jurisdiction in which the nature of its businesses or the ownership or
leasing of its properties requires such qualification, except where the failure
to be so qualified or in good standing, individually or in the aggregate, has
not had and would not reasonably be expected to have a Company Material Adverse
Effect (as defined below). The Company has all requisite corporate power and
authority to carry on the businesses in which it is engaged and to own and use
the properties owned and used by it. The Company has furnished or made available
to the Parent complete and accurate copies of its certificate of incorporation
and bylaws. The Company is not in default under or in violation of any provision
of its certificate of incorporation, as amended to date, or its bylaws, as
amended to date. For purposes of this Agreement, “Company Material Adverse
Effect” means a material adverse effect on the assets, business, financial
condition, or results of operations or future prospects of the Company taken as
a whole.

 

2.2 Capitalization. The authorized capital stock of the Company consists of
95,000,000 shares of common stock and 5,000,000 shares of preferred stock. As of
the date of this Agreement, 15,000,000 Company Shares were issued and
outstanding and no preferred shares were issued and outstanding, and no Company
Shares or preferred shares were held in the treasury of the Company. As of the
date of this Agreement, there were no issued and outstanding options or warrants
to purchase Company Shares. All of the issued and outstanding shares of capital
stock of the Company, as of the Closing Date, are duly authorized, validly
issued, fully paid, non-assessable and free of preemptive rights. There are no
voting trusts or any other agreements or understandings with respect to the
voting of the Company’s capital stock. No other class of capital stock or other
security of the Company is authorized, issued, reserved for issuance or
outstanding. There are no authorized or outstanding options, warrants, equity
securities, calls, rights, commitments or agreements of any character by which
the Company is obligated to issue, deliver or sell, or cause to be issued,
delivered or sold, any shares of capital stock or other securities of the
Company. There are no outstanding contractual obligations (contingent or
otherwise) of the Company to retire, repurchase, redeem or otherwise acquire any
outstanding shares of capital stock of, or other ownership interests in, the
Company.

 

2.3 Authorization of Transaction. The Company has all requisite power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. The execution and delivery by the Company of this Agreement and,
subject to the adoption of this Agreement and the approval of the Merger by no
less than a majority of the votes represented by the outstanding Company Shares
entitled to vote on this Agreement and the Merger (the “Stockholder Approval”),
the consummation by the Company of the transactions contemplated hereby have
been duly and validly authorized by all necessary corporate action on the part
of the Company. Without limiting the generality of the foregoing, the board of
directors of the Company (i) determined that the Merger is fair and in the best
interests of the Company and the Company Stockholders, (ii) adopted this
Agreement in accordance with the provisions of the DGCA, and (iii) directed that
this Agreement and the Merger be submitted to the Company Stockholders for their
adoption and approval and resolved to recommend that the Company Stockholders
vote in favor of the adoption of this Agreement and the approval of the Merger.
This Agreement has been duly and validly executed and delivered by the Company
and constitutes a valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms.

 



 6 

 

 

2.4 Noncontravention. Subject to receipt of Stockholder Approval and the filing
of the Articles of Merger as required by the DGCA and WBCA, neither the
execution and delivery by the Company of this Agreement, nor the consummation by
the Company of the transactions contemplated hereby, will (a) conflict with or
violate any provision of the certificate of incorporation or bylaws of the
Company, as amended to date, (b) require on the part of the Company any filing
with, or any permit, authorization, consent or approval of, any court,
arbitrational tribunal, administrative agency or commission or other
governmental or regulatory authority or agency (a “Governmental Entity”), except
for such permits, authorizations, consents and approvals for which the Company
is obligated to use its Reasonable Best Efforts (as defined below) to obtain
pursuant to Section 4.2(a), (c) conflict with, result in a breach of, constitute
(with or without due notice or lapse of time or both) a default under, result in
the acceleration of obligations under, create in any party the right to
terminate, modify or cancel, or require any notice, consent or waiver under, any
contract or instrument to which the Company is a party or by which the Company
is bound or to which any of its assets is subject, except for (i) any conflict,
breach, default, acceleration, termination, modification or cancellation in any
contract or instrument set forth in Section 2.4 of the Disclosure Schedule, for
which the Company is obligated to use its Reasonable Best Efforts to obtain
waiver, consent or approval pursuant to Section 4.2(b), (ii) any conflict,
breach, default, acceleration, termination, modification or cancellation which
would not have a Company Material Adverse Effect and would not adversely affect
the consummation of the transactions contemplated hereby or (iii) any notice,
consent or waiver the absence of which would not have a Company Material Adverse
Effect and would not adversely affect the consummation of the transactions
contemplated hereby, or (d) violate any order, writ, injunction, decree,
statute, rule or regulation applicable to the Company or any of its properties
or assets.

 

2.5 Subsidiaries. The Company has no Company Subsidiaries. For purposes of this
Agreement, a “Subsidiary” shall mean any corporation, partnership, joint venture
or other entity in which a Party has, directly or indirectly, an equity interest
representing 50% or more of the equity securities thereof or other equity
interests therein.

 

2.6 Financial Statements. The Company has provided or made available to the
Parent the unaudited but reviewed balance sheets of the Company at December 31,
2017 and June 30, 2018 and the related statements of operations and cash flows
(collectively, the “Company Financial Statements”). The Company Financial
Statements have been prepared in accordance with United States generally
accepted accounting principles (“GAAP”) applied on a consistent basis throughout
the periods covered thereby, fairly present in all material respects the
financial condition, results of operations and cash flows of the Company as of
the respective dates thereof and for the periods referred to therein, are able
to comply as to form with the applicable rules and regulations of the SEC for
inclusion of such Company Financial Statements in the Parent’s filings with the
SEC as required by the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and are consistent in all material respects with the books and
records of the Company.

 



 7 

 

 

2.7 Absence of Certain Changes. Since June 30, 2018 (the “Company Balance Sheet
Date”), (a) to the knowledge of the Company, there has not occurred any event or
development which, individually or in the aggregate, has had, or could
reasonably be expected to have in the future, a Company Material Adverse Effect,
and (b)  the Company has not taken any of the actions set forth in paragraphs
(a) through (l) of Section 4.4.

 

2.8 Undisclosed Liabilities. The Company does not have any liability (whether
known or unknown, whether absolute or contingent, whether liquidated or
unliquidated and whether due or to become due), except for (a) liabilities shown
in the Company Financial Statements referred to in Section 2.6, (b) liabilities
which have arisen since the Company Balance Sheet Date in the ordinary course of
business and (c) contractual and other liabilities incurred in the ordinary
course of business which are not required by GAAP to be reflected on a balance
sheet.

 

2.9 Tax Matters.

 

(a) For purposes of this Agreement, the following terms shall have the following
meanings:

 

(i) “Taxes” means all taxes, charges, fees, levies or other similar assessments
or liabilities, including without limitation income, gross receipts, ad valorem,
premium, value-added, excise, real property, personal property, sales, use,
transfer, withholding, employment, unemployment insurance, social security,
business license, business organization, environmental, workers compensation,
payroll, profits, license, lease, service, service use, severance, stamp,
occupation, windfall profits, customs, duties, franchise and other taxes imposed
by the United States of America or any state, local or foreign government, or
any agency thereof, or other political subdivision of the United States or any
such government, and any interest, fines, penalties, assessments or additions to
tax resulting from, attributable to or incurred in connection with any tax or
any contest or dispute thereof.

 

(ii) “Tax Returns” means all reports, returns, declarations, statements or other
information required to be supplied to a taxing authority in connection with the
Taxes.

 

(b) Except for matters that would not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect, the Company has
filed all necessary Tax Returns and has paid or accrued all Taxes shown as due
thereon, and the Company has no knowledge of a tax deficiency which has been
asserted or threatened against the Company.

 



 8 

 

 

2.10 Assets. The Company owns or leases all tangible assets reasonably necessary
for the conduct of its businesses as presently conducted and as presently
proposed to be conducted. Each such tangible asset is free from material
defects, has been maintained in accordance with normal industry practice, is in
good operating condition and repair (subject to normal wear and tear) and is
suitable for the purposes for which it presently is used. No asset of the
Company (tangible or intangible) is subject to any security interest.

 

2.11 Owned Real Property. The Company does not own any real property.

 

2.12 Real Property Leases. Section 2.12 of the Disclosure Schedule lists all
real property leased or subleased to or by the Company and lists the term of
such lease, any extension and expansion options, and the rent payable
thereunder. The Company has delivered or made available to the Parent complete
and accurate copies of the leases and subleases listed in Section 2.12 of the
Disclosure Schedule. With respect to each lease and sublease listed in Section
2.12 of the Disclosure Schedule:

 

(a) the lease or sublease is legal, valid, binding, enforceable and in full
force and effect;

 

(b) the lease or sublease will continue to be legal, valid, binding, enforceable
and in full force and effect immediately following the Closing in accordance
with the terms thereof as in effect immediately prior to the Closing;

 

(c) neither the Company nor, to the knowledge of the Company, any other party is
in breach or violation of, or default under, any such lease or sublease, and no
event has occurred, is pending or, to the knowledge of the Company, is
threatened, which, after the giving of notice, with lapse of time or otherwise,
would constitute a breach or default by the Company or, to the knowledge of the
Company, any other party under such lease or sublease;

 

(d) the Company has not assigned, transferred, conveyed, mortgaged, deeded in
trust or encumbered any interest in the leasehold or subleasehold; and

 

(e) to the knowledge of the Company, there is no security interest, easement,
covenant or other restriction applicable to the real property subject to such
lease, except for recorded easements, covenants and other restrictions which do
not materially impair the current uses or the occupancy by the Company of the
property subject thereto.

 

2.13 Contracts.

 

(a) Section 2.13 of the Disclosure Schedule lists the following agreements
(written or oral) to which the Company is a party as of the date of this
Agreement:

 

(i) any agreement (or group of related agreements) for the lease of personal
property from or to third parties providing for lease payments in excess of
$25,000 per annum or having a remaining term longer than 12 months;

 



 9 

 

 

(ii) any agreement (or group of related agreements) for the purchase or sale of
products or for the furnishing or receipt of services (A) which calls for
performance over a period of more than one year, (B) which involves more than
the sum of $25,000, or (C) in which the Company has granted manufacturing
rights, “most favored nation” pricing provisions or exclusive marketing or
distribution rights relating to any products or territory or has agreed to
purchase a minimum quantity of goods or services or has agreed to purchase goods
or services exclusively from a certain party;

 

(iii) any agreement which, to the knowledge of the Company, establishes a
partnership or joint venture;

 

(iv) any agreement (or group of related agreements) under which it has created,
incurred, assumed or guaranteed (or may create, incur, assume or guarantee)
indebtedness (including capitalized lease obligations) involving more than
$25,000 or under which it has imposed (or may impose) a security interest on any
of its assets, tangible or intangible;

 

(v) any agreement concerning confidentiality or noncompetition;

 

(vi) any employment or consulting agreement;

 

(vii) any agreement involving any officer, director or stockholder of the
Company or any affiliate (as defined in Rule 12b-2 under the Exchange Act)
thereof (an “Affiliate”);

 

(viii) any agreement or commitment for capital expenditures in excess of
$25,000, for a single project (it being represented and warranted that the
liability under all undisclosed agreements and commitments for capital
expenditures does not exceed $100,000 in the aggregate for all projects);

 

(ix) any agreement under which the consequences of a default or termination
would reasonably be expected to have a Company Material Adverse Effect;

 

(x) any agreement which contains any provisions requiring the Company to
indemnify any other party thereto (excluding indemnities contained in agreements
for the purchase, sale or license of products entered into in the ordinary
course of business);

 

(xi) any other agreement (or group of related agreements) either involving more
than $25,000 or not entered into in the ordinary course of business; and

 

(xii) any agreement, other than as contemplated by this Agreement, relating to
the sales of securities of the Company to which the Company is a party.

 



 10 

 

 

(b) The Company has delivered or made available to the Parent a complete and
accurate copy of each agreement listed in Section 2.13 of the Disclosure
Schedule. With respect to each agreement so listed, and except as set forth in
Section 2.13 of the Disclosure Schedule: (i) the agreement is legal, valid,
binding and enforceable and in full force and effect; (ii) the agreement will
continue to be legal, valid, binding and enforceable and in full force and
effect immediately following the Closing in accordance with the terms thereof as
in effect immediately prior to the Closing; and (iii) neither the Company nor,
to the knowledge of the Company, any other party, is in breach or violation of,
or default under, any such agreement, and no event has occurred, is pending or,
to the knowledge of the Company, is threatened, which, after the giving of
notice, with lapse of time or otherwise, would constitute a material breach or
default by the Company or, to the knowledge of the Company, any other party
under such contract.

 

2.14 Litigation. As of the date of this Agreement, there is no action, suit,
proceeding, claim, arbitration or investigation before any Governmental Entity
or before any arbitrator (a “Legal Proceeding”) which is pending or has been
threatened in a writing received by the Company against the Company which (a)
seeks either damages in excess of $10,000 individually, or $25,000 in the
aggregate, or (b) if determined adversely to the Company, could have,
individually or in the aggregate, a Company Material Adverse Effect.

 

2.15 Legal Compliance. The Company, and the conduct and operations of its
business, is in compliance with each applicable law (including rules and
regulations thereunder) of any federal, state, local or foreign government, or
any Governmental Entity, except for any violations or defaults that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Company Material Adverse Effect.

 

2.16 Permits. Section 2.16 of the Disclosure Schedule sets forth a list of all
material permits, licenses, registrations, certificates, orders or approvals
from any Governmental Entity (including without limitation those issued or
required under environmental laws and those relating to the occupancy or use of
owned or leased real property) (“Permits”) issued to or held by the Company.
Such listed Permits are the only material Permits that are required for the
Company to conduct its business as presently conducted except for those the
absence of which, individually or in the aggregate, have not had and would not
reasonably be expected to have a Company Material Adverse Effect. Each such
Permit is in full force and effect and, to the knowledge of the Company, no
suspension or cancellation of such Permit is threatened and, to the knowledge of
the Company, there is no reasonable basis for believing that such Permit will
not be renewable upon expiration. Each such Permit, to the knowledge of the
Company, will continue in full force and effect immediately following the
Closing.

 

2.17 Certain Business Relationships with Affiliates. Except as listed in Section
2.17 of the Disclosure Schedule, no Affiliate of the Company (a) owns any
material property or right, tangible or intangible, which is used in the
business of the Company, (b) has any claim or cause of action against the
Company, or (c) owes any money to, or is owed any money by, the Company. Section
2.17 of the Disclosure Schedule describes any transactions involving the receipt
or payment in excess of $25,000 in any fiscal year between the Company and any
Affiliate of the Company thereof which have occurred or existed since the
Company’s inception, other than employment agreements.

 



 11 

 

 

2.18 Brokers’ Fees. The Company does not have any liability or obligation to pay
any fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement.

 

2.19 Books and Records. The minute books and other similar records of the
Company contain complete and accurate records in all material respects of all
actions taken at any meetings of the Company’s stockholders, board of directors
or any committees thereof and of all written consents executed in lieu of the
holding of any such meetings.

 

2.20 Intellectual Property.

 

(a) The Company owns, is licensed or otherwise possesses legally enforceable
rights to use, license and exploit all issued patents, copyrights, trademarks,
service marks, trade names, trade secrets, and registered domain names and all
applications for registration therefor (collectively, the “Intellectual Property
Rights”) and all computer programs and other computer software, databases,
know-how, proprietary technology, formulae, and development tools, together with
all goodwill related to any of the foregoing (collectively, the “Intellectual
Property”), in each case as is necessary to conduct their respective businesses
as presently conducted, the absence of which would be considered reasonably
likely to result in a Company Material Adverse Effect.

 

(b) Section 2.20(b) of the Disclosure Schedule sets forth, with respect to all
issued patents and all registered copyrights, trademarks, service marks and
domain names registered with any Governmental Entity by the Company or for which
an application for registration has been filed with any Governmental Entity by
the Company, (i) the registration or application number, the date filed and the
title, if applicable, of the registration or application and (ii) the names of
the jurisdictions covered by the applicable registration or application. Section
2.20(b) of the Disclosure Schedule identifies each agreement currently in effect
containing any ongoing royalty or payment obligations of the Company in excess
of $25,000 per annum with respect to Intellectual Property Rights and
Intellectual Property that are licensed or otherwise made available to the
Company.

 

(c) Except as set forth on Section 2.20(c) of the Disclosure Schedule, all
Intellectual Property Rights of the Company that have been registered with any
Governmental Entity are valid and subsisting, except as would not reasonably be
expected to have a Company Material Adverse Effect. As of the Effective Date, in
connection with such registered Intellectual Property Rights, all necessary
registration, maintenance and renewal fees will have been paid and all necessary
documents and certificates will have been filed with the relevant Governmental
Entities.

 



 12 

 

 

(d) The Company is not, and will not as a result of the consummation of the
Merger or other transactions contemplated by this Agreement be, in breach in any
material respect of any license, sublicense or other agreement relating to the
Intellectual Property Rights of the Company, or any licenses, sublicenses or
other agreements as to which the Company is a party and pursuant to which the
Company uses any patents, copyrights (including software), trademarks or other
intellectual property rights of or owned by third parties (the “Third Party
Intellectual Property Rights”), the breach of which would be reasonably likely
to result in a Company Material Adverse Effect.

 

(e) The Company has not been named as a defendant in any suit, action or
proceeding which involves a claim of infringement or misappropriation of any
Third Party Intellectual Property Right and the Company has not received any
written notice of any actual or alleged infringement, misappropriation or
unlawful or unauthorized use of any Third Party Intellectual Property Right.
With respect to its product candidates and products in research or development,
after the same are marketed, the Company will not, to its knowledge, infringe
any Third Party Intellectual Property Rights in any material manner.

 

(f) To the knowledge of the Company no other person is infringing,
misappropriating or making any unlawful or unauthorized use of any Intellectual
Property Rights of the Company in a manner that has a material impact on the
business of the Company, except for such infringement, misappropriation or
unlawful or unauthorized use as would not be reasonably expected to have a
Company Material Adverse Effect.

 

2.21 Disclosure. No representation or warranty by the Company contained in this
Agreement, and no statement contained in the Disclosure Schedule or any other
document, certificate or other instrument delivered or to be delivered by or on
behalf of the Company pursuant to this Agreement, contains or will contain any
untrue statement of a material fact or omits or will omit to state any material
fact necessary, in light of the circumstances under which it was or will be
made, in order to make the statements herein or therein not misleading. The
Company has disclosed to the Parent all material information relating to the
business of the Company or the transactions contemplated by this Agreement.

 

2.22 Duty to Make Inquiry. To the extent that any of the representations or
warranties in this Article II are qualified by “knowledge” or “belief,” the
Company represents and warrants that it has made due and reasonable inquiry and
investigation concerning the matters to which such representations and
warranties relate, including, but not limited to, diligent inquiry by its
directors, officers and key personnel.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE PARENT

AND THE ACQUISITION SUBSIDIARY

 

Each of the Parent and the Acquisition Subsidiary represents and warrants to the
Company that the statements contained in this Article III are true and correct,
except as set forth in the disclosure schedule provided by the Parent and the
Acquisition Subsidiary to the Company on the date hereof and accepted in writing
by the Company (the “Parent Disclosure Schedule”). The Parent Disclosure
Schedule shall be arranged in paragraphs corresponding to the numbered and
lettered paragraphs contained in this Article III. The inclusion of any item on
the Disclosure Schedule shall constitute disclosure for all purposes under this
Agreement and shall not be construed as an indication of the materiality or lack
thereof of such item.

 



 13 

 

 

3.1 Organization, Qualification and Corporate Power. The Parent and the
Acquisition Subsidiary are each a corporation duly organized, validly existing
and in good standing under the laws of the State of Nevada. The Parent is duly
qualified to conduct business and is in corporate and tax good standing under
the laws of each jurisdiction in which the nature of its businesses or the
ownership or leasing of its properties requires such qualification, except where
the failure to be so qualified or in good standing would not have a Parent
Material Adverse Effect (as defined below). The Parent has all requisite
corporate power and authority to carry on the businesses in which it is engaged
and to own and use the properties owned and used by it. The Parent has furnished
or made available to the Company complete and accurate copies of its certificate
of incorporation and bylaws. Neither the Parent nor the Acquisition Subsidiary
is in default under or in violation of any provision of its certificate of
incorporation, as amended to date, or its bylaws, as amended to date. For
purposes of this Agreement, “Parent Material Adverse Effect” means a material
adverse effect on the assets, business, condition (financial or otherwise), or
results of operations of the Parent and its subsidiaries, taken as a whole.

 

3.2 Capitalization. The authorized capital stock of the Parent consists of
300,000,000 shares of Parent Common Stock, of which 3,771,213 shares are issued
and outstanding as of the date of this Agreement, and 50,000,000 shares of
preferred stock, $0.001 par value per share, of which 14,683 shares are issued
and outstanding (“Parent Preferred Stock”). Each share of Parent Preferred Stock
is convertible into 5 shares of Parent Common Stock. The Parent Common Stock is
presently eligible for quotation and trading on the OTC Pink Market run by the
OTC Markets, Inc. (the “OTC Pink”) in all 50 states of the United States and is
not subject to any notice of suspension or delisting. The Parent Common Stock is
eligible for registration under the Exchange Act. As of the date of this
Agreement, there were no issued and outstanding options or warrants to purchase
Parent Common Stock. All of the issued and outstanding shares of capital stock
of the Parent, as of the Closing Date, are duly authorized, validly issued,
fully paid, non-assessable and free of preemptive rights. There are no voting
trusts or any other agreements or understandings with respect to the voting of
the Parent’s capital stock. No other class of capital stock or other security of
the Parent is authorized, issued, reserved for issuance or outstanding. There
are no authorized or outstanding options, warrants, equity securities, calls,
rights, commitments or agreements of any character by which the Parent is
obligated to issue, deliver or sell, or cause to be issued, delivered or sold,
any shares of capital stock or other securities of the Parent. There are no
outstanding contractual obligations (contingent or otherwise) of the Parent to
retire, repurchase, redeem or otherwise acquire any outstanding shares of
capital stock of, or other ownership interests in, the Parent. The Merger Shares
to be issued at the Closing pursuant to Section 1.5 hereof, when issued and
delivered in accordance with the terms hereof and of the Articles of Merger,
shall be duly and validly issued, fully paid and nonassessable and free of all
preemptive rights and will be issued in compliance with applicable federal and
state securities laws. Immediately prior to the Effective Time, there will be
3,771,211 shares of Parent Common Stock issued and outstanding.

 



 14 

 

 

3.3 Authorization of Transaction. Each of the Parent and the Acquisition
Subsidiary has all requisite power and authority to execute and deliver this
Agreement and to perform its obligations hereunder and thereunder. The execution
and delivery by the Parent and the Acquisition Subsidiary of this Agreement, and
the agreements contemplated hereby and thereby (collectively, the “Transaction
Documentation”), and the consummation by the Parent and the Acquisition
Subsidiary of the transactions contemplated hereby and thereby have been duly
and validly authorized by all necessary corporate action on the part of the
Parent and the Acquisition Subsidiary. Each of the documents included in the
Transaction Documentation has been duly and validly executed and delivered by
the Parent or the Acquisition Subsidiary and constitutes a valid and binding
obligation of the Parent or the Acquisition Subsidiary enforceable against them
in accordance with its terms.

 

3.4 Noncontravention. Subject to the filing of the Articles of Merger as
required by the DGCA and WBCA, neither the execution and delivery by the Parent
or the Acquisition Subsidiary, as the case may be, of this Agreement or the
Transaction Documentation, nor the consummation by the Parent or the Acquisition
Subsidiary, as the case may be, of the transactions contemplated hereby or
thereby, will (a) conflict with or violate any provision of the certificate of
incorporation or bylaws of the Parent or the Acquisition Subsidiary, as the case
may be, (b) require on the part of the Parent or the Acquisition Subsidiary, as
the case may be, any filing with, or permit, authorization, consent or approval
of, any Governmental Entity, (c) conflict with, result in breach of, constitute
(with or without due notice or lapse of time or both) a default under, result in
the acceleration of obligations under, create in any party any right to
terminate, modify or cancel, or require any notice, consent or waiver under, any
contract or instrument to which the Parent or the Acquisition Subsidiary, as the
case may be, is a party or by which either is bound or to which any of their
assets are subject, except for (i) any conflict, breach, default, acceleration,
termination, modification or cancellation which would not have a Parent Material
Adverse Effect and would not adversely affect the consummation of the
transactions contemplated hereby or (ii) any notice, consent or waiver the
absence of which would not have a Parent Material Adverse Effect and would not
adversely affect the consummation of the transactions contemplated hereby, or
(d) violate any order, writ, injunction, decree, statute, rule or regulation
applicable to the Parent or the Acquisition Subsidiary or any of their
properties or assets.

 

3.5 Subsidiaries. The Parent has no Subsidiaries other than the Acquisition
Subsidiary. The Acquisition Subsidiary is an entity duly organized, validly
existing and in corporate and tax good standing under the laws of the
jurisdiction of its organization. The Acquisition Subsidiary was formed solely
to effectuate the Merger and it has not conducted any business operations since
its organization. The Parent has delivered or made available to the Company
complete and accurate copies of the charter, bylaws or other organizational
documents of the Acquisition Subsidiary. The Acquisition Subsidiary has no
assets other than minimal paid-in capital, it has no liabilities or other
obligations, and it is not in default under or in violation of any provision of
its charter, bylaws or other organizational documents. All of the issued and
outstanding shares of capital stock of the Acquisition Subsidiary are duly
authorized, validly issued, fully paid, nonassessable and free of preemptive
rights. All shares of the Acquisition Subsidiary are owned by the Parent free
and clear of any restrictions on transfer (other than restrictions under the
Securities Act and state securities laws), claims, security interests, options,
warrants, rights, contracts, calls, commitments, equities and demands. There are
no outstanding or authorized options, warrants, rights, agreements or
commitments to which the Parent or the Acquisition Subsidiary is a party, or
which are binding on any of them providing for the issuance, disposition or
acquisition of any capital stock of the Acquisition Subsidiary (except as
contemplated by this Agreement). There are no outstanding stock appreciation,
phantom stock or similar rights with respect to the Acquisition Subsidiary.
There are no voting trusts, proxies or other agreements or understandings with
respect to the voting of any capital stock of the Acquisition Subsidiary.

 



 15 

 

 

3.6 Exchange Act Reports. The Parent has furnished or made available to the
Company complete and accurate copies, as amended or supplemented, of its reports
filed by the Parent under Section 13 or subsections (a) or (c) of Section 14 of
the Exchange Act with the SEC since April 10, 2009 (such reports are
collectively referred to herein as the “Parent Reports”). The Parent Reports
constitute all of the documents required to be filed by the Parent with the SEC,
including under Section 13 or subsections (a) or (c) of Section 14 of the
Exchange Act, from March 22, 2016 through the date of this Agreement. The Parent
Reports complied in all material respects with the requirements of the Exchange
Act and the rules and regulations thereunder when filed.

 

3.7 Compliance with Laws. Each of the Parent and its Subsidiaries:

 

(a) and the conduct and operations of their respective businesses, are in
compliance with each applicable law (including rules and regulations thereunder)
of any federal, state, local or foreign government, or any Governmental Entity,
except for any violations or defaults that, individually or in the aggregate,
have not had and would not reasonably be expected to have a Parent Material
Adverse Effect;

 

(b) has complied with all federal and state securities laws and regulations,
including being current in all of its reporting obligations under such federal
and state securities laws and regulations;

 

(c) has not, and the past and present officers, directors and Affiliates of the
Parent have not, been the subject of, nor does any officer or director of the
Parent have any reason to believe that the Parent or any of its officers,
directors or Affiliates will be the subject of, any civil or criminal proceeding
or investigation by any federal or state agency alleging a violation of
securities laws;

 

(d) has not been the subject of any voluntary or involuntary bankruptcy
proceeding, nor has it been a party to any material litigation;

 

(e) has not, and the past and present officers, directors and Affiliates have
not, been the subject of, nor does any officer or director of the Parent have
any reason to believe that the Parent or any of its officers, directors or
Affiliates will be the subject of, any civil, criminal or administrative
investigation or proceeding brought by any federal or state agency having
regulatory authority over such entity or person;

 

(f) does not and will not on the Closing, have any liabilities, contingent or
otherwise, including but not limited to notes payable and accounts payable, and
is not a party to any executory agreements; and

 



 16 

 

 

(g) is not a “blank check company” as such term is defined by Rule 419 of the
Securities Act nor a “shell company” as such term is defined in Rule 12b-2 of
the Exchange Act.

 

3.8 Financial Statements. The audited financial statements and unaudited interim
financial statements of the Parent included in the Parent Reports (collectively,
the “Parent Financial Statements”) (i) complied as to form in all material
respects with applicable accounting requirements and, as appropriate, the
published rules and regulations of the SEC with respect thereto when filed, (ii)
were prepared in accordance with GAAP applied on a consistent basis throughout
the periods covered thereby (except as may be indicated therein or in the notes
thereto, and in the case of quarterly financial statements, as permitted by Form
10-Q under the Exchange Act), (iii) fairly present the consolidated financial
condition, results of operations and cash flows of the Parent as of the
respective dates thereof and for the periods referred to therein, and (iv) are
consistent with the books and records of the Parent.

 

3.9 Absence of Certain Changes. Since the date of the balance sheet contained in
the most recent Parent Report, (a) there has occurred no event or development
which, individually or in the aggregate, has had, or could reasonably be
expected to have in the future, a Parent Material Adverse Effect and (b) neither
the Parent nor the Acquisition Subsidiary has taken any of the actions set forth
in paragraphs (a) through (l) of Section 4.6. Set forth on Schedule 3.9 of the
Disclosure Schedule are all outstanding liabilities of Parent as of the Closing
Date. Acquisition Subsidiary has no liabilities.

 

3.10 Litigation. Except as disclosed in the Parent Reports, as of the date of
this Agreement, there is no Legal Proceeding which is pending or, to the
Parent’s knowledge, threatened against the Parent or any Subsidiary of the
Parent which, if determined adversely to the Parent or such Subsidiary, could
have, individually or in the aggregate, a Parent Material Adverse Effect or
which in any manner challenges or seeks to prevent, enjoin, alter or delay the
transactions contemplated by this Agreement. For purposes of this Section 3.10,
any such pending or threatened Legal Proceedings where the amount at issue
exceeds or could reasonably be expected to exceed the lesser of $5,000 per Legal
Proceeding or $10,000 in the aggregate shall be considered to possibly result in
a Parent Material Adverse Effect hereunder.

 

3.11 Undisclosed Liabilities. None of the Parent and its Subsidiaries has any
liability (whether known or unknown, whether absolute or contingent, whether
liquidated or unliquidated and whether due or to become due), except for (a)
liabilities shown on the balance sheet contained in the most recent Parent
Report, (b) liabilities which have arisen since the date of the balance sheet
contained in the most recent Parent Report in the ordinary course of business
(c) contractual and other liabilities incurred in the ordinary course of
business which are not required by GAAP to be reflected on a balance sheet and
(d) liabilities set forth in Schedule 3.9..

 

3.12 Tax Matters. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Parent Material Adverse
Effect, the Parent has filed all necessary Tax Returns and has paid or accrued
all Taxes shown as due thereon, and the Parent has no knowledge of a tax
deficiency which has been asserted or threatened against the Parent.

 



 17 

 

 

3.13 Assets. Each of the Parent and the Acquisition Subsidiary owns or leases
all tangible assets necessary for the conduct of its businesses as presently
conducted and as presently proposed to be conducted. Each such tangible asset is
free from material defects, has been maintained in accordance with normal
industry practice, is in good operating condition and repair (subject to normal
wear and tear) and is suitable for the purposes for which it presently is used.
No asset of the Parent or the Acquisition Subsidiary (tangible or intangible) is
subject to any security interest.

 

3.14 Owned Real Property. Neither the Parent nor any of its Subsidiaries owns
any real property. The mining claims held by the Parent are set forth in
Schedule 3.14 of the Disclosure schedule.

 

3.15 Real Property Leases. Section 3.15 of the Parent Disclosure Schedule lists
all real property leased or subleased to or by the Parent or any of its
Subsidiaries and lists the term of such lease, any extension and expansion
options, and the rent payable thereunder. The Parent has delivered or made
available to the Company complete and accurate copies of the leases and
subleases listed in Section 3.15 of the Parent Disclosure Schedule. With respect
to each lease and sublease listed in Section 3.15 of the Parent Disclosure
Schedule:

 

(a) the lease or sublease is legal, valid, binding, enforceable and in full
force and effect;

 

(b) the lease or sublease will continue to be legal, valid, binding, enforceable
and in full force and effect immediately following the Closing in accordance
with the terms thereof as in effect immediately prior to the Closing;

 

(c) neither the Parent nor any of its Subsidiaries nor, to the knowledge of the
Parent, any other party, is in breach or violation of, or default under, any
such lease or sublease, and no event has occurred, is pending or, to the
knowledge of the Parent, is threatened, which, after the giving of notice, with
lapse of time or otherwise, would constitute a breach or default by the Parent
or any of its Subsidiaries or, to the knowledge of the Parent, any other party
under such lease or sublease;

 

(d) neither the Parent nor any of its Subsidiaries has assigned, transferred,
conveyed, mortgaged, deeded in trust or encumbered any interest in the leasehold
or subleasehold; and

 

(e) to the knowledge of the Parent, there is no security interest, easement,
covenant or other restriction applicable to the real property subject to such
lease, except for recorded easements, covenants and other restrictions which do
not materially impair the current uses or the occupancy by the Parent or any of
its Subsidiaries of the property subject thereto.

 



 18 

 

 

3.16 Contracts.

 

(a) Section 3.16 of the Parent Disclosure Schedule lists the following
agreements (written or oral) to which the Parent or any of its Subsidiaries is a
party as of the date of this Agreement:

 

(i) any agreement (or group of related agreements) for the lease of personal
property from or to third parties;

 

(ii) any agreement (or group of related agreements) for the purchase or sale of
products or for the furnishing or receipt of services;

 

(iii) any agreement establishing a partnership or joint venture;

 

(iv) any agreement (or group of related agreements) under which it has created,
incurred, assumed or guaranteed (or may create, incur, assume or guarantee)
indebtedness (including capitalized lease obligations) or under which it has
imposed (or may impose) a security interest on any of its assets, tangible or
intangible;

 

(v) any agreement concerning confidentiality or noncompetition;

 

(vi) any employment or consulting agreement;

 

(vii) any agreement involving any current or former officer, director or
stockholder of the Parent or any Affiliate thereof;

 

(viii) any agreement under which the consequences of a default or termination
would reasonably be expected to have a Parent Material Adverse Effect;

 

(ix) any agreement which contains any provisions requiring the Parent or any of
its Subsidiaries to indemnify any other party thereto (excluding indemnities
contained in agreements for the purchase, sale or license of products entered
into in the ordinary course of business);

 

(x) any other agreement (or group of related agreements) either involving more
than $5,000 or not entered into in the ordinary course of business; and

 

(xi) any agreement, other than as contemplated by this Agreement, relating to
the sales of securities of the Parent or any of its Subsidiaries to which the
Parent or such Subsidiary is a party.

 



 19 

 

 

(b) The Parent has delivered or made available to the Company a complete and
accurate copy of each agreement listed in Section 3.16 of the Parent Disclosure
Schedule. With respect to each agreement so listed: (i) the agreement is legal,
valid, binding and enforceable and in full force and effect; (ii) the agreement
will continue to be legal, valid, binding and enforceable and in full force and
effect immediately following the Closing in accordance with the terms thereof as
in effect immediately prior to the Closing; and (iii) neither the Parent nor any
of its Subsidiaries nor, to the knowledge of the Parent, any other party, is in
breach or violation of, or default under, any such agreement, and no event has
occurred, is pending or, to the knowledge of the Parent, is threatened, which,
after the giving of notice, with lapse of time or otherwise, would constitute a
breach or default by the Parent or any of its Subsidiaries or, to the knowledge
of the Parent, any other party under such contract.

 

3.17 Permits. Section 3.17 of the Parent Disclosure Schedule sets forth a list
of all permits, licenses, registrations, certificates, orders or approvals from
any Governmental Entity (including without limitation those issued or required
under environmental laws and those relating to the occupancy or use of owned or
leased real property) (“Parent Permits”) issued to or held by the Parent or any
of its Subsidiaries. Such listed permits are the only Parent Permits that are
required for the Parent and any of its Subsidiaries to conduct their respective
businesses as presently conducted except for those the absence of which,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Parent Material Adverse Effect. Each such Parent Permit is in
full force and effect and, to the knowledge of the Parent, no suspension or
cancellation of such Parent Permit is threatened and there is no basis for
believing that such Parent Permit will not be renewable upon expiration. Each
such Parent Permit will continue in full force and effect immediately following
the Closing.

 

3.18 Certain Business Relationships with Affiliates. No Affiliate of the Parent
or of any of its Subsidiaries (a) owns any property or right, tangible or
intangible, which is used in the business of the Parent or any of its
Subsidiaries, (b) has any claim or cause of action against the Parent or any of
its Subsidiaries, or (c) owes any money to, or is owed any money by, the Parent
or any of its Subsidiaries. Section 3.18 of the Parent Disclosure Schedule
describes any transactions involving the receipt or payment in excess of $1,000
in any fiscal year between the Parent or any of its Subsidiaries and any
Affiliate thereof which have occurred or existed since the beginning of the time
period covered by the Parent Financial Statements.

 

3.19 Tax-Free Reorganization.

 

(a) The Parent (i) is not an “investment company” as defined in Section
368(a)(2)(F)(iii) and (iv) of the Code; (ii) has no present plan or intention to
liquidate the Surviving Corporation or to merge the Surviving Corporation with
or into any other corporation or entity, or to sell or otherwise dispose of the
stock of the Surviving Corporation which the Parent will acquire in the Merger,
or to cause the Surviving Corporation to sell or otherwise dispose of its
assets, all except in the ordinary course of business if such liquidation,
merger or disposition is described in Section 368(a)(2)(C) or Treasury
Regulation Section 1.368-2(d)(4) or Section 1.368-2(k) or pursuant to the
transfer of any of its assets pursuant to the Settlement Agreement; and (iii)
has no present plan or intention, following the Merger, to issue any additional
shares of stock of the Surviving Corporation or to create any new class of stock
of the Surviving Corporation.

 

(b) The Acquisition Subsidiary is a wholly-owned subsidiary of the Parent,
formed solely for the purpose of engaging in the Merger, and will carry on no
business prior to the Merger.

 



 20 

 

 

(c) Immediately prior to the Merger, the Parent will be in control of
Acquisition Subsidiary within the meaning of Section 368(c) of the Code.

 

(d) Immediately following the Merger, the Surviving Corporation will hold at
least 90% of the fair market value of the net assets and at least 70% of the
fair market value of the gross assets held by the Company immediately prior to
the Merger (for purposes of this representation, amounts used by the Company to
pay reorganization expenses, if any, will be included as assets of the Company
held immediately prior to the Merger).

 

(e) The Parent has no present plan or intention to reacquire any of the Merger
Shares.

 

(f) The Acquisition Subsidiary will have no liabilities assumed by the Surviving
Corporation and will not transfer to the Surviving Corporation any assets
subject to liabilities in the Merger.

 

(g) Following the Merger, the Surviving Corporation will continue the Company’s
historic business or use a significant portion of the Company’s historic
business assets in a business as required by Section 368 of the Code and the
Treasury Regulations promulgated thereunder.

 

3.20 Brokers’ Fees. Neither the Parent nor the Acquisition Subsidiary has any
liability or obligation to pay any fees or commissions to any broker, finder or
agent with respect to the transactions contemplated by this Agreement.

 

3.21 Disclosure. No representation or warranty by the Parent contained in this
Agreement, and no statement contained in the any document, certificate or other
instrument delivered or to be delivered by or on behalf of the Parent pursuant
to this Agreement, contains or will contain any untrue statement of a material
fact or omits or will omit to state any material fact necessary, in light of the
circumstances under which it was or will be made, in order to make the
statements herein or therein not misleading. The Parent has disclosed to the
Company all material information relating to the business of the Parent or any
of its Subsidiaries or the transactions contemplated by this Agreement.

 

3.22 Duty to Make Inquiry. To the extent that any of the representations or
warranties in this Article III are qualified by “knowledge” or “belief,” the
Parent represents and warrants that it has made due and reasonable inquiry and
investigation concerning the matters to which such representations and
warranties relate, including, but not limited to, diligent inquiry by its
directors, officers and key personnel.

 

3.23 Minute Books. The minute books and other similar records of the Parent and
each of its Subsidiaries contain, in all material respects, complete and
accurate records of all actions taken at any meetings of directors (or
committees thereof) and stockholders or actions by written consent in lieu of
the holding of any such meetings since the time of organization of each such
corporation through the date of this Agreement. The Parent has provided true and
complete copies of all such minute books and other similar records to the
Company’s representatives.

 



 21 

 

 

3.24 Board Action. The Parent’s Board of Directors (a) has unanimously
determined that the Merger is advisable and in the best interests of the
Parent’s stockholders and is on terms that are fair to such Parent stockholders
and (b) has caused the Parent, in its capacity as the sole stockholder of the
Acquisition Subsidiary, and the Board of Directors of the Acquisition
Subsidiary, to approve the Merger and this Agreement by unanimous written
consent.

 

ARTICLE IV

COVENANTS

 

4.1 Closing Efforts. Each of the Parties shall use its commercially reasonable
efforts (“Reasonable Best Efforts”), to take all actions and to do all things
necessary, proper or advisable to consummate the transactions contemplated by
this Agreement, including without limitation using its Reasonable Best Efforts
to ensure that (i) its representations and warranties remain true and correct in
all material respects through the Closing Date and (ii) the conditions to the
obligations of the other Parties to consummate the Merger are satisfied.

 

4.2 Governmental and Third-Party Notices and Consents.

 

(a) Each Party shall use its Reasonable Best Efforts to obtain, at its expense,
all waivers, permits, consents, approvals or other authorizations from
Governmental Entities, and to effect all registrations, filings and notices with
or to Governmental Entities, as may be required for such Party to consummate the
transactions contemplated by this Agreement and to otherwise comply with all
applicable laws and regulations in connection with the consummation of the
transactions contemplated by this Agreement.

 

(b) The Company shall use its Reasonable Best Efforts to obtain, at its expense,
all such waivers, consents or approvals from third parties, and to give all such
notices to third parties, as are required to be listed in Section 2.4 of the
Disclosure Schedule.

 

4.3 Current Report. As soon as reasonably practicable after the execution of
this Agreement, the Parties shall prepare a Current Report on Form 8-K relating
to this Agreement and the transactions contemplated hereby (the “Current
Report”). Each of the Company and the Parent shall use its Reasonable Best
Efforts to cause the Current Report to be filed with the SEC within four
business days of the execution of this Agreement and to otherwise comply with
all requirements of applicable federal and state securities laws. Further, the
Parties shall prepare and file with the SEC an amendment to the Current Report
within four business days after the Closing Date, if such Current Report was
filed before the Closing Date.

 



 22 

 

 

4.4 Operation of Company Business. Except as contemplated by this Agreement,
during the period from the date of this Agreement to the Effective Time, the
Company shall conduct its operations in the ordinary course of business and in
material compliance with all applicable laws and regulations and, to the extent
consistent therewith, use its Reasonable Best Efforts to preserve intact its
current business organization, keep its physical assets in good working
condition, keep available the services of its current officers and employees and
preserve its relationships with customers, suppliers and others having business
dealings with it to the end that its goodwill and ongoing business shall not be
impaired in any material respect. Without limiting the generality of the
foregoing, prior to the Effective Time, the Company shall not, without the
written consent of the Parent (which shall not be unreasonably withheld or
delayed):

 

(a) issue or sell, or redeem or repurchase, any stock or other securities of the
Company or any warrants, options or other rights to acquire any such stock or
other securities;

 

(b) split, combine or reclassify any shares of its capital stock; declare, set
aside or pay any dividend or other distribution (whether in cash, stock or
property or any combination thereof) in respect of its capital stock;

 

(c) create, incur or assume any indebtedness for borrowed money (including
obligations in respect of capital leases) except in the ordinary course of
business or in connection with the transactions contemplated by this Agreement;
assume, guarantee, endorse or otherwise become liable or responsible (whether
directly, contingently or otherwise) for the obligations of any other person or
entity; or make any loans, advances or capital contributions to, or investments
in, any other person or entity;

 

(d) acquire, sell, lease, license or dispose of any assets or property, other
than purchases and sales of assets in the ordinary course of business;

 

(e) mortgage or pledge any of its property or assets or subject any such
property or assets to any security interest (except in connection with senior
debt in existence on the date of this Agreement);

 

(f) discharge or satisfy any security interest or pay any obligation or
liability other than in the ordinary course of business;

 

(g) amend its charter, by-laws or other organizational documents;

 

(h) change in any material respect its accounting methods, principles or
practices, except insofar as may be required by a generally applicable change in
GAAP;

 

(i) enter into, amend, terminate, take or omit to take any action that would
constitute a violation of or default under, or waive any rights under, any
material contract or agreement;

 

(j) institute or settle any Legal Proceeding;

 

(k) take any action or fail to take any action permitted by this Agreement with
the knowledge that such action or failure to take action would result in (i) any
of the representations and warranties of the Company set forth in this Agreement
becoming untrue in any material respect or (ii) any of the conditions to the
Merger set forth in Article V not being satisfied; or

 



 23 

 

 

(l) agree in writing or otherwise to take any of the foregoing actions.

 

4.5 Access to Company Information.

 

(a) The Company shall permit representatives of the Parent to have full access
(at all reasonable times, and in a manner so as not to interfere with the normal
business operations of the Company) to all premises, properties, financial and
accounting records, contracts, other records and documents, and personnel of or
pertaining to the Company.

 

(b) Each of the Parent and the Acquisition Subsidiary (i) shall treat and hold
as confidential any Company Confidential Information (as defined below), (ii)
shall not use any of the Company Confidential Information except in connection
with this Agreement, and (iii) if this Agreement is terminated for any reason
whatsoever, shall return to the Company all tangible embodiments (and all
copies) thereof which are in its possession. For purposes of this Agreement,
“Company Confidential Information” means any information of the Company that is
furnished to the Parent or the Acquisition Subsidiary by the Company in
connection with this Agreement; provided, however, that it shall not include any
information (A) which, at the time of disclosure, is available publicly other
than as a result of non-permitted disclosure by the Parent, the Acquisition
Subsidiary or their respective directors, officers or employees, (B) which,
after disclosure, becomes available publicly through no fault of the Parent or
the Acquisition Subsidiary or their respective directors, officers or employees,
(C) which the Parent or the Acquisition Subsidiary knew or to which the Parent
or the Acquisition Subsidiary had access prior to disclosure, provided that the
source of such information is not known by the Parent or the Acquisition
Subsidiary to be bound by a confidentiality obligation to the Company, or (D)
which the Parent or the Acquisition Subsidiary rightfully obtains from a source
other than the Company, provided that the source of such information is not
known by the Parent or the Acquisition Subsidiary to be bound by a
confidentiality obligation to the Company.

 

4.6 Operation of Parent Business. Except as contemplated by this Agreement,
during the period from the date of this Agreement to the Effective Time, the
Parent shall (and shall cause each of its Subsidiaries to) conduct its
operations in the ordinary course of business and in material compliance with
all applicable laws and regulations and, to the extent consistent therewith, use
its Reasonable Best Efforts to preserve intact its current business
organization, keep its physical assets in good working condition, keep available
the services of its current officers and employees and preserve its
relationships with customers, suppliers and others having business dealings with
it to the end that its goodwill and ongoing business shall not be impaired in
any material respect. Without limiting the generality of the foregoing, prior to
the Effective Time and at any time prior to the 10th after the filing of the
Schedule 14F-1 with the SEC, the Parent shall not (and shall cause each of its
Subsidiaries not to), without the written consent of the Company, in the case of
any action prior the Effective Time, and without the written consent of David
Platt, in the case of any action after the Effective Time but prior to the 10th
day following the filing of the Schedule 14F-1 with the SEC:

 

(a) issue or sell, or redeem or repurchase, any stock or other securities of the
Parent or any rights, warrants or options to acquire any such stock or other
securities;

 



 24 

 

 

(b) split, combine or reclassify any shares of its capital stock; declare, set
aside or pay any dividend or other distribution (whether in cash, stock or
property or any combination thereof) in respect of its capital stock;

 

(c) create, incur or assume any indebtedness (including obligations in respect
of capital leases); assume, guarantee, endorse or otherwise become liable or
responsible (whether directly, contingently or otherwise) for the obligations of
any other person or entity; or make any loans, advances or capital contributions
to, or investments in, any other person or entity;

 

(d) acquire, sell, lease, license or dispose of any assets or property
(including without limitation any shares or other equity interests in or
securities of any Subsidiary of the Parent or any corporation, partnership,
association or other business organization or division thereof);

 

(e) mortgage or pledge any of its property or assets or subject any such
property or assets to any security interest;

 

(f) discharge or satisfy any security interest or pay any obligation or
liability other than in the ordinary course of business;

 

(g) amend its charter, by-laws or other organizational documents;

 

(h) change in any material respect its accounting methods, principles or
practices, except insofar as may be required by a generally applicable change in
GAAP;

 

(i) enter into, amend, terminate, take or omit to take any action that would
constitute a violation of or default under, or waive any rights under, any
contract or agreement;

 

(j) institute or settle any Legal Proceeding;

 

(k) take any action or fail to take any action permitted by this Agreement with
the knowledge that such action or failure to take action would result in (i) any
of the representations and warranties of the Parent and/or the Acquisition
Subsidiary set forth in this Agreement becoming untrue in any material respect
or (ii) any of the conditions to the Merger set forth in Article V not being
satisfied; or

 

(l) agree in writing or otherwise to take any of the foregoing actions.

 

4.7 Access to Parent Information.

 

(a) The Parent shall (and shall cause the Acquisition Subsidiary to) permit
representatives of the Company to have full access (at all reasonable times, and
in a manner so as not to interfere with the normal business operations of the
Parent and the Acquisition Subsidiary) to all premises, properties, financial
and accounting records, contracts, other records and documents, and personnel of
or pertaining to the Parent and the Acquisition Subsidiary.

 



 25 

 

 

(b) The Company (i) shall treat and hold as confidential any Parent Confidential
Information (as defined below), (ii) shall not use any of the Parent
Confidential Information except in connection with this Agreement, and (iii) if
this Agreement is terminated for any reason whatsoever, shall return to the
Parent all tangible embodiments (and all copies) thereof which are in its
possession. For purposes of this Agreement, “Parent Confidential Information”
means any information of the Parent or any Parent Subsidiary that is furnished
to the Company by the Parent or its Subsidiaries in connection with this
Agreement; provided, however, that it shall not include any information (A)
which, at the time of disclosure, is available publicly other than as a result
of non-permitted disclosure by the Company or its directors, officers or
employees, (B) which, after disclosure, becomes available publicly through no
fault of the Company or its directors, officers or employees, (C) which the
Company knew or to which the Company had access prior to disclosure, provided
that the source of such information is not known by the Company to be bound by a
confidentiality obligation to the Parent or any Subsidiary of the Parent or (D)
which the Company rightfully obtains from a source other than the Parent or a
Subsidiary of the Parent, provided that the source of such information is not
known by the Company to be bound by a confidentiality obligation to the Parent
or any Subsidiary of the Parent.

 

4.8 Indemnification.

 

(a) The Parent shall not, for a period of three years after the Effective Time,
take any action to alter or impair any exculpatory or indemnification provisions
now existing in the certificate of incorporation or bylaws of the Company for
the benefit of any individual who served as a director or officer of the Company
at any time prior to the Effective Time, except for any changes which may be
required to conform with changes in applicable law and any changes which do not
affect the application of such provisions to acts or omissions of such
individuals prior to the Effective Time.

 

(b) From and after the Effective Time, the Parent agrees that it will, and will
cause the Surviving Corporation to, indemnify and hold harmless each present and
former director and officer of the Company (the “Indemnified Executives”)
against any costs or expenses (including reasonable attorneys’ fees), judgments,
fines, losses, claims, damages, liabilities or amounts paid in settlement
incurred in connection with any claim, action, suit, proceeding or
investigation, whether civil, criminal, administrative or investigative, arising
out of or pertaining to matters existing or occurring at or prior to the
Effective Time, whether asserted or claimed prior to, at or after the Effective
Time, to the fullest extent permitted under Florida law (and the Parent and the
Surviving Corporation shall also advance expenses as incurred to the fullest
extent permitted under Florida law, provided the Indemnified Executive to whom
expenses are advanced provides an undertaking to repay such advances if it is
ultimately determined that such Indemnified Executive is not entitled to
indemnification).

 

4.9 Listing of Merger Shares. The Parent shall take whatever steps are necessary
to cause the Merger Shares to be eligible for quotation on the OTC Pink.

 



 26 

 

 

4.10 Information Provided to Company Stockholders. The Company shall prepare,
with the cooperation of the Parent, information to be sent to the holders of
Company Shares in connection with receiving their approval of the Merger, this
Agreement and related transactions. Such information shall constitute a
disclosure of the offer and issuance of the shares of Parent Common Stock to be
received by the Company Stockholders in the Merger. The Parent and the Company
shall each use Reasonable Best Efforts to cause information provided to such
holders to comply with applicable federal and state securities laws
requirements. Each of the Parent and the Company agrees to provide promptly to
the other such information concerning its business and financial statements and
affairs as, in the reasonable judgment of the providing party or its counsel,
may be required or appropriate for inclusion in the information sent, or in any
amendments or supplements thereto, and to cause its counsel and auditors to
cooperate with the other’s counsel and auditors in the preparation of the
information to be sent to the holders of Company Shares. The Company will
promptly advise the Parent, and the Parent will promptly advise the Company, in
writing if at any time prior to the Effective Time either the Company or the
Parent shall obtain knowledge of any facts that might make it necessary or
appropriate to amend or supplement the information sent in order to make the
statements contained or incorporated by reference therein not misleading or to
comply with applicable law. The information sent shall contain the
recommendation of the Board of Directors of the Company that the holders of
Company Shares approve the Merger and this Agreement and the conclusion of the
Board of Directors of the Company that the terms and conditions of the Merger
are advisable and fair and in the best interests of the Company and such
holders. Anything to the contrary contained herein notwithstanding, the Company
shall not include in the information sent to such holders any information with
respect to the Parent or its affiliates or associates, the form and content of
which information shall not have been approved by the Parent in its reasonable
discretion prior to such inclusion.

  

ARTICLE V

CONDITIONS TO CONSUMMATION OF MERGER

 

5.1 Conditions to Each Party’s Obligations. The respective obligations of each
Party to consummate the Merger are subject to the satisfaction of the following
conditions:

 

(a) this Agreement and the Merger shall have received the approval of 100% of
the votes represented by the outstanding Company Shares entitled to vote on this
Agreement and the Merger; and

 

(b) satisfactory completion by the Parent and the Company of all necessary legal
due diligence.

 

5.2 Conditions to Obligations of the Parent and the Acquisition Subsidiary. The
obligation of each of the Parent and the Acquisition Subsidiary to consummate
the Merger is subject to the satisfaction (or waiver by the Parent) of the
following additional conditions:

 

(a) There shall be no Dissenting Shares from the all of the issued and
outstanding Company Shares as of the Effective Time;

 



 27 

 

 

(b) the Company shall have obtained (and shall have provided copies thereof to
the Parent) all waivers, permits, consents, approvals or other authorizations,
and effected all of the registrations, filings and notices, referred to in
Section 4.2 which are required on the part of the Company, except for any the
failure of which to obtain or effect does not, individually or in the aggregate,
have a Company Material Adverse Effect or a material adverse effect on the
ability of the Parties to consummate the transactions contemplated by this
Agreement;

 

(c) the representations and warranties of the Company set forth in this
Agreement (when read without regard to any qualification as to materiality or
Company Material Adverse Effect contained therein) shall be true and correct as
of the date of this Agreement and shall be true and correct as of the Effective
Time as though made as of the Effective Time (provided, however, that to the
extent such representation and warranty expressly relates to an earlier date,
such representation and warranty shall be true and correct as of such earlier
date), except for any untrue or incorrect representation and warranty that,
individually or in the aggregate, do not have a Company Material Adverse Effect
or a material adverse effect on the ability of the Parties to consummate the
transactions contemplated by this Agreement;

 

(d) the Company shall have performed or complied with its agreements and
covenants required to be performed or complied with under this as of or prior to
the Effective Time, except when any non-performance or non-compliance does not
have a Company Material Adverse Effect or a material adverse effect on the
ability of the Parties to consummate the transactions contemplated by this
Agreement;

 

 

(e) no Legal Proceeding shall be pending wherein an unfavorable judgment, order,
decree, stipulation or injunction would (i) prevent consummation of any of the
transactions contemplated by this Agreement or (ii) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation, and no such judgment, order, decree, stipulation or injunction
shall be in effect; and

 

(f) the Company shall have delivered to the Parent and the Acquisition
Subsidiary a certificate to the effect that each of the conditions specified in
clauses (a) and (b) (with respect to the Company’s due diligence of the Parent)
of Section 5.1 and clauses (a) through (e) (insofar as clause (e) relates to
Legal Proceedings involving the Company) of this Section 5.2 is satisfied in all
respects.

 

5.3 Conditions to Obligations of the Company. The obligation of the Company to
consummate the Merger is subject to the satisfaction of the following additional
conditions:

 

(a) the Parent shall have obtained (and shall have provided copies thereof to
the Company) all of the waivers, permits, consents, approvals or other
authorizations, and effected all of the registrations, filings and notices,
referred to in Section 4.2 which are required on the part of the Parent or any
of its Subsidiaries, except for any the failure of which to obtain or effect
does not, individually or in the aggregate, have a Parent Material Adverse
Effect or a material adverse effect on the ability of the Parties to consummate
the transactions contemplated by this Agreement;

 



 28 

 

 

(b) the representations and warranties of the Parent set forth in this Agreement
(when read without regard to any qualification as to materiality or Parent
Material Adverse Effect contained therein) shall be true and correct as of the
date of this Agreement and shall be true and correct as of the Effective Time as
though made as of the Effective Time (provided, however, that to the extent such
representation and warranty expressly relates to an earlier date, such
representation and warranty shall be true and correct as of such earlier date),
except for any untrue or incorrect representation and warranty that,
individually or in the aggregate, do not have a Parent Material Adverse Effect
or a material adverse effect on the ability of the Parties to consummate the
transactions contemplated by this Agreement;

 

(c) each of the Parent and the Acquisition Subsidiary shall have performed or
complied with its agreements and covenants required to be performed or complied
with under this Agreement as of or prior to the Effective Time, except when any
non-performance or non-compliance does not have a Parent Material Adverse Effect
or a material adverse effect on the ability of the Parties to consummate the
transactions contemplated by this Agreement;

 

(d) no Legal Proceeding shall be pending wherein an unfavorable judgment, order,
decree, stipulation or injunction would (i) prevent consummation of any of the
transactions contemplated by this Agreement or (ii) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation, and no such judgment, order, decree, stipulation or injunction
shall be in effect

 

(e) The Parent shall have entered into the Settlement Agreement and complied
with its agreements and covenants required to be performed or complied with
under the Settlement Agreement as provided therein;

 

(f) the Parent shall have delivered to the Company a certificate to the effect
that each of the conditions specified in clauses (b) and (c) (with respect to
the Parent’s due diligence of the Company) of Section 5.1 and clauses (a)
through (d) (insofar as clause (d) relates to Legal Proceedings involving the
Parent or the Acquisition Subsidiary) of this Section 5.3 is satisfied in all
respects; and

 

(g) the total number of shares of Parent Common Stock issued and outstanding
immediately prior to the Effective Time shall equal 3,711,213 shares.

 

ARTICLE VI

RELEASE; INDEMNIFICATION

 

6.1 General Release. Effective upon Closing, each Company Stockholder, on his
behalf and on behalf of his spouse, heirs, children, executors, administrators,
assigns, agents, and past and present attorneys (collectively, the “Stockholder
Releasors”), releases and discharges the Company and its parent company, holding
company, subsidiaries, affiliates, funds, successors, predecessors, officers,
directors, principals, control persons, past and present employees, agents,
insurers, past and present attorneys, and assigns (the “Company Releasees”) from
all actions, cause of action, suits, debts, dues, sums of money, commissions,
salaries, accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
extents, executions, claims, and demands whatsoever, in law, admiralty or
equity, against the Company Releasees that the Shareholder Releasors ever had,
now have or hereafter can, shall or may, have for, upon, or by reason of any
matter, cause or thing whatsoever, whether or not known or unknown, from the
beginning of the world to the day of the date of this Agreement.

 



 29 

 

 

6.2 Indemnification

 

(a) Subject to the provisions of this Article VI, and irrespective of any due
diligence investigation conducted by Parent with regard to the transactions
contemplated hereby, Company agrees to indemnify fully in respect of, hold
harmless and defend the Parent, and each of the officers, agents and directors
of the Parent, against any damages, liabilities, costs, claims, proceedings,
investigations, penalties, judgments, deficiencies, including taxes, expenses
(including, but not limited to, any and all interest, penalties and expenses
whatsoever reasonably incurred in investigating, preparing or defending against
any litigation, commenced or threatened, or any claim whatsoever) and losses
(each, a “Claim” and collectively “Claims”) to which it or they may become
subject arising out of or based on any breach of or inaccuracy in any of the
representations and warranties or covenants or conditions made by Company herein
in this Agreement.

 

(b) Subject to the provisions of this Article VI, and irrespective of any due
diligence investigation conducted by Company with regard to the transactions
contemplated hereby, Parent agrees to indemnify fully in respect of, hold
harmless and defend the Company, and each of the officers, agents and directors
of the Company, against any Claims to which it or they may become subject
arising out of or based on any breach of or inaccuracy in any of the
representations and warranties or covenants or conditions made by Parent herein
in this Agreement.

 

6.3 Survival of Representations and Warranties. Notwithstanding any provision in
this Agreement to the contrary, the representations and warranties given or made
under this Agreement shall survive the date hereof for a period of twelve (12)
months from and after the Closing Date (the last day of such period is herein
referred to as the “Expiration Date”), except that any written claim for breach
thereof made and delivered prior to the Expiration Date to the party against
whom such indemnification is sought shall survive thereafter and, as to any such
claim, such applicable expiration will not affect the rights to indemnification
of the party making such claim; provided, however, that any representations and
warranties that were fraudulently made shall not expire on the Expiration Date
and shall survive indefinitely and claims with respect to fraud by any party
must be made at any time, as long as such claim is made within a reasonable
period of time after discovery by the claiming party.

 



 30 

 

 

6.4 Method of Asserting Claims, Etc. The party claiming indemnification is
hereinafter referred to as the “Indemnified Party” and the party against whom
such claims are asserted hereunder is hereinafter referred to as the
“Indemnifying Party.” All Claims for indemnification by any Indemnified Party
under this Article VI shall be asserted as follows:

 

(a) In the event that any Claim or demand for which an Indemnifying Party would
be liable to an Indemnified Party hereunder is asserted against or sought to be
collected from such Indemnified Party by a third party, said Indemnified Party
shall, within ten (10) business days from the date upon which the Indemnified
Party has Knowledge of such Claim, notify the Indemnifying Party of such claim
or demand, specifying the nature of and specific basis for such claim or demand
and the amount or the estimated amount thereof to the extent then feasible
(which estimate shall not be conclusive of the final amount of such Claim or
demand) (the “Claim Notice”). The Indemnified Party’s failure to so notify the
Indemnifying Party in accordance with the provisions of this Agreement shall not
relieve the Indemnifying Party of liability hereunder unless such failure
materially prejudices the Indemnifying Party’s ability to defend against the
claim or demand. The Indemnifying Party shall have 30 days from the giving of
the Claim Notice (the “Notice Period”) to notify the Indemnified Party: (i)
whether or not the Indemnifying Party disputes the liability of the Indemnifying
Party to the Indemnified Party hereunder with respect to such Claim or demand,
and (ii) whether or not the Indemnifying Party desires, at the sole cost and
expense of the Indemnifying Party, to defend the Indemnified Party against such
Claims or demand; provided, however, that any Indemnified Party is hereby
authorized prior to and during the Notice Period to file any motion, answer or
other pleading which he shall deem necessary or appropriate to protect his
interests or those of the Indemnifying Party and not prejudicial to the
Indemnifying Party. In the event that the Indemnifying Party notifies the
Indemnified Party within the Notice Period that he does not dispute liability
for indemnification under this Article VI and that he desires to defend the
Indemnified Party against such claim or demand and except as hereinafter
provided, the Indemnifying Party shall have the right to defend by all
appropriate proceedings, which proceedings shall be promptly settled or
prosecuted by him to a final conclusion. The Indemnified Party shall have the
right to employ separate counsel in any such action and participate in the
defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Party except to the extent that the employment
thereof has been specifically authorized by the Indemnifying Party in writing,
the Indemnifying Party has failed after a reasonable period of time to assume
such defense and to employ counsel, or in such action there is, in the
reasonable opinion of such separate counsel, a material conflict on any material
issue between the position of the Indemnifying Party and the position of such
Indemnified Party (a “Material Conflict”). If requested by the Indemnifying
Party and there is no Material Conflict, the Indemnified Party agrees to
cooperate with the Indemnifying Party and his counsel in contesting any Claim or
demand which the Indemnifying Party elects to contest or, if appropriate and
related to the Claim in question, in making any Counterclaim against the person
asserting the third party Claim or demand, or any cross-complaint against any
person. No Claim for which indemnity is sought hereunder and for which the
Indemnifying Party has acknowledged liability for indemnification under this
Article VI may be settled without the consent of the Indemnifying Party, which
consent shall not be unreasonably withheld or delayed.

 

(b) In the event any Indemnified Party should have a Claim against any
Indemnifying Party hereunder which does not involve a Claim or demand being
asserted against or sought to be collected from him by a third party, the
Indemnified Party shall give a Claim Notice with respect to such Claim to the
Indemnifying Party. If, after receipt of a Claim Notice, the Indemnifying Party
does not notify the Indemnified Party within the Notice Period that he disputes
such Claim, then the Indemnifying Party shall be deemed to have admitted
liability for such Claim in the amount set forth in the Claim Notice.

 

(c) The Indemnifying Party shall be given the opportunity to defend the
respective Claim.

 



 31 

 

 

ARTICLE VII

DEFINITIONS

 

For purposes of this Agreement, each of the following defined terms is defined
in the Section of this Agreement indicated below.

 

Defined Term   Section Acquisition Subsidiary   Introduction Affiliate  
2.13(a)(vii) Agreement   Introduction Articles of Merger   1.1 Certificates  
1.7 Claim Notice   6.4(a) Claims   6.2 Closing   1.2 Closing Date   1.2 Code  
Introduction Company   Introduction Company Balance Sheet Date   2.6 Company
Confidential Information   4.5(b) Company Financial Statements   2.6 Company
Material Adverse Effect   2.1 Company Shares   1.5(a) Company Stockholders  
1.3(d) Current Report   4.3 Disclosure Schedule   Article II Dissenting Shares  
1.6(a) Effective Time   1.1 Employee Benefit Plan   2.19(a)(i) Exchange Act  
2.6 DGCA   1.1 GAAP   2.6 Governmental Entity   2.4 Indemnified Executives  
4.9(b) Intellectual Property   2.27(a) Intellectual Property Rights   2.27(a)
Legal Proceeding   2.17 Merger   Introduction Merger Shares   1.5(b) OTC Pink  
3.2 Parent   Introduction Parent Common Stock   1.5(a) Parent Confidential
Information   4.7(b) Parent Disclosure Schedule   Article III Parent Financial
Statements   3.8 Parent Material Adverse Effect   3.1 Parent Permits   3.24
Parent Reports   3.6 Party   Introduction Permits   2.23 Reasonable Best Efforts
  4.1 SEC   1.13 Securities Act   1.14 Stockholder Approval   2.3 Subsidiary  
2.5(a) Surviving Corporation   1.1 Tax Returns   2.9(a)(ii) Taxes   2.9(a)(i)
Third Party Intellectual Property Rights   2.27(d) Transaction Documentation  
3.3

 



 32 

 

 

ARTICLE VIII

TERMINATION

 

8.1 Termination by Mutual Agreement. This Agreement may be terminated at any
time by mutual consent of the Parties, provided that such consent to terminate
is in writing and is signed by each of the Parties.

 

8.2 Termination by Operation of Law. This Agreement may be terminated by any
Party hereto if there shall be any statute, rule or regulation that renders
consummation of the transactions contemplated by this Agreement illegal or
otherwise prohibited, or a court of competent jurisdiction or any government (or
governmental authority) shall have issued an order, decree or ruling, or has
taken any other action restraining, enjoining or otherwise prohibiting the
consummation of such transactions and such order, decree, ruling or other action
shall have become final and nonappealable.

 

8.3 Effect of Termination or Default; Remedies. In the event of termination of
this Agreement as set forth above, this Agreement shall forthwith become void
and there shall be no liability on the part of any Party hereto, provided that
such Party is a non-defaulting Party. The foregoing shall not relieve any Party
from liability for damages actually incurred as a result of such Party’s breach
of any term or provision of this Agreement.

 



 33 

 

 

ARTICLE IX

MISCELLANEOUS

 

9.1 Press Releases and Announcements. No Party shall issue any press release or
public announcement relating to the subject matter of this Agreement without the
prior written approval of the other Parties; provided, however, that any Party
may make any public disclosure it believes in good faith is required by
applicable law, regulation or stock market rule (in which case the disclosing
Party shall use reasonable efforts to advise the other Parties and provide them
with a copy of the proposed disclosure prior to making the disclosure).

 

9.2 No Third Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any person other than the Parties and their respective successors
and permitted assigns; provided, however, that (a) the provisions in Article I
concerning issuance of the Merger Shares and Article VI concerning
indemnification are intended for the benefit of the Company Stockholders and (b)
the provisions in Section 4.8 concerning indemnification are intended for the
benefit of the individuals specified therein and their successors and assigns.

 

9.3 Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement among the Parties and supersedes any
prior understandings, agreements or representations by or among the Parties,
written or oral, with respect to the subject matter hereof.

 

9.4 Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of its
rights, interests or obligations hereunder without the prior written approval of
the other Parties; provided that the Acquisition Subsidiary may assign its
rights, interests and obligations hereunder to a wholly-owned subsidiary of the
Parent.

 

9.5 Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party. In the event that any signature is delivered by facsimile
transmission or by an e-mail which contains a portable document format (.pdf)
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.

 

9.6 Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

 



 34 

 

 

9.7 Notices. All notices, requests, demands, claims and other communications
hereunder shall be in writing. Any notice, request, demand, claim or other
communication hereunder shall be deemed duly delivered four business days after
it is sent by registered or certified mail, return receipt requested, postage
prepaid, or one business day after it is sent for next business day delivery via
a reputable nationwide overnight courier service, in each case to the intended
recipient as set forth below:

 

If to the Company 

 

BioxyTran Inc.

233 Needham Street, 
Suite 300 

Newton MA, 02464 

Attention: Mr. David Platt, PhD

E-mail: david.platt@bioxytraninc.com

 

 

Copy to (which copy shall not constitute notice hereunder):

 

Law Office of R.J. Newman, P.C.

1872 Pleasantville Road, Suite 177
Briarcliff Manor, NY 10510

Telephone: 917.494.9974

Facsimile: 212.202.6055

E-mail: rj@newlawtech.com

 

If to the Parent or

the Acquisition Subsidiary (prior to the Closing):

 

U.S. Rare Earth Minerals, Inc.

78365 Highway 111
Suite 287

La Quinta, Cal 92253
Att: Larry Bonafide

E-mail: Bear@us-rem.com

 

Copy to (which copy shall not
constitute notice hereunder):

 

Henry C. Casden, Esq.
73-525 El Paseo Suite E-2516

Palm Desert, CA 92260

Casdenlaw@gmail.com

 

Any Party may give any notice, request, demand, claim or other communication
hereunder using any other means (including personal delivery, expedited courier,
messenger service, telecopy, telex, ordinary mail or electronic mail), but no
such notice, request, demand, claim or other communication shall be deemed to
have been duly given unless and until it actually is received by the Party for
whom it is intended. Any Party may change the address to which notices,
requests, demands, claims and other communications hereunder are to be delivered
by giving the other Parties notice in the manner herein set forth.

 

9.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York without giving effect
to any choice or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction) that would cause the application of laws of any
jurisdictions other than those of the State of New York.

 

9.9 Amendments and Waivers. The Parties may mutually amend any provision of this
Agreement at any time prior to the Effective Time. No amendment of any provision
of this Agreement shall be valid unless the same shall be in writing and signed
by all of the Parties. No waiver of any right or remedy hereunder shall be valid
unless the same shall be in writing and signed by the Party giving such waiver.
No waiver by any Party with respect to any default, misrepresentation or breach
of warranty or covenant hereunder shall be deemed to extend to any prior or
subsequent default, misrepresentation or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.

 



 35 

 

 

9.10 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the Parties agree that the court making the determination of
invalidity or unenforceability shall have the power to limit the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified.

 

9.11 Submission to Jurisdiction. Each of the Parties (a) submits to the
jurisdiction of any state or federal court sitting in the County of New York in
the State of New York in any action or proceeding arising out of or relating to
this Agreement, (b) agrees that all claims in respect of such action or
proceeding may be heard and determined in any such court, and (c) agrees not to
bring any action or proceeding arising out of or relating to this Agreement in
any other court. Each of the Parties waives any defense of inconvenient forum to
the maintenance of any action or proceeding so brought and waives any bond,
surety or other security that might be required of any other Party with respect
thereto. Any Party may make service on another Party by sending or delivering a
copy of the process to the Party to be served at the address and in the manner
provided for the giving of notices in Section 9.7. Nothing in this Section 9.11,
however, shall affect the right of any Party to serve legal process in any other
manner permitted by law.

 

9.12 Construction.

 

(a) The language used in this Agreement shall be deemed to be the language
chosen by the Parties to express their mutual intent, and no rule of strict
construction shall be applied against any Party.

 

(b) Any reference to any federal, state, local or foreign statute or law shall
be deemed also to refer to all rules and regulations promulgated thereunder,
unless the context requires otherwise.

 

9.13 Separate Counsel. Each Party hereby expressly acknowledges that it has been
advised to seek its own separate legal counsel for advice with respect to this
Agreement, and that no counsel to any Party hereto has acted or is acting as
counsel to any other Party hereto in connection with this Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 



 36 

 



 

IN WITNESS WHEREOF, the Parties have executed this Agreement and Plan of Merger
and Reorganization as of the date first above written.

 

  PARENT:  

 

U.S. RARE EARTH MINERALS, INC.

        By:       Name: Lawrence Bonefide     Title: Chairman        

ACQUISITION SUBSIDIARY:

     

BIOXY ACQUISITION CORP.

        By:       Name: Lawrence Bonefide     Title: President        

COMPANY:

     

BIOXYTRAN, INC.

        By:       Name David Platt     Title: Chief Executive Officer

 



 37 

 

 

DISCLOSURE SCHEDULES

TO

AGREEMENT AND PLAN OF MERGER

AND REORGANIZATION

 

SCHEDULE 2.4

(Noncontravention)

 

NONE

 

 

 

 

 

 

 

 

 

SCHEDULE 2.5

(Subsidiaries)

 

NONE

 

 

 

SCHEDULE 2.7

(Absence of Certain Changes)

 

 None.

 

 

 

 

 

 

 

SCHEDULE 2.12

(Real Property Leases)

 

None

 

 

 

SCHEDULE 2.13

(Contracts)

 

Consulting Agreements with David Platt and Ola Soderquist. 

Indemnification provision in constituent documents.

 



 38 

 

 

SCHEDULE 2.16

(Permits)

 

None

 

 

 

 

SCHEDULE 2.17

(Certain Business Relationships with Affiliates)

 

None

 

 

SCHEDULE 2.20

(Intellectual Property)

 

(b) None

(c) [Provisional patents] 

 

 

SCHEDULE 3.9

LIABILITIES AT CLOSING

 

Vendor  Open Balance  Edgar Agents, LLC  $2,176.50  Edgar Agents, LLC  $191.50 
Edgar Agents, LLC  $109.00  NASDAQ OMX Corporate Solutions  $516.00  NASDAQ OMX
Corporate Solutions/West  $258.00  Pinnacle Accountancy Group  $8,500.00        
Grand total  $11,751.00 

 

SCHEDULE 3.14

(Panace Mining Claims)

Eagle 3 NMC1004017

Eagle 4 NMC1006216

Eagle 5 NMC1006218

Eagle 6 NMC1006217

Eagle 7 NMC1005292

Eagle 8 NMC1007241

Eagle 9 NMC1003133

Eagle 10 NMC1003134

Eagle 11 NMC1003135

 



 39 

 

 

SCHEDULE 3.15

(Real Property Leases)

 

None

 

SCHEDULE 3.16

(Contracts)

 

None 

 

 

 

 

 

SCHEDULE 3.17

(Permits)

 

None

 

 

 

SCHEDULE 3.18

(Certain Business Relationships with Affiliates)

None

 

 

40



 

